Citation Nr: 9908910	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-11 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for elevated creatine 
phosphokinase (CPK) levels.

2.  Entitlement to service connection for idiopathic 
hypersomnia.

3.  Entitlement to service connection for residuals of right 
wrist and right hand strain.  

4.  Entitlement to service connection for chronic recurrent 
lumbosacral strain.

5.  Entitlement to service connection for positive 
tuberculosis reaction test.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1981, and from December 1981 to October 1995.  

The appeal arises from the May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, in pertinent part, denying service 
connection for elevated CPK levels, idiopathic hypersomnia, 
right wrist and hand pain, low back pain, and positive 
tuberculosis reaction test.  The veteran currently resides 
under the jurisdiction of the Philadelphia, Pennsylvania RO.


FINDINGS OF FACT

1.  Elevated CPK levels are not a disease or disability for 
which relief may be granted, and they have not been 
associated with a medically identified disease entity.  

2.  Right wrist and right hand strain was incurred in service 
with persistent residuals.

3.  Chronic recurrent lumbosacral strain was incurred in 
service.  

4.  Positive tuberculosis reaction test is not a disease or 
disability for which relief may be granted, and it has not 
been associated with a medically identified disease entity.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the appellant's claim of 
entitlement to service connection for elevated CPK levels.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.4, 3.303 (1998); Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).

2.  Residuals of right wrist and right hand strain were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998). 

3.  Chronic recurrent lumbosacral strain was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998). 

4.  There is no legal basis for the appellant's claim of 
entitlement to service connection for positive tuberculosis 
reaction test.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.4, 3.303 (1998); Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from October 1977 to 
October 1981, and from December 1981 to October 1995.  

Service connection may be granted for a disability which is 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service connection basically means that 
the facts as shown by the evidence establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting service, 
was aggravated therein.  38 C.F.R. § 3.303(a) (1998).  The 
implementing regulations provide that continuity of 
symptomatology is required where a disorder initially 
identified during service is not shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998). 

Nonetheless, further development should not be undertaken 
when the evidence present is sufficient to determine if 
service connection is warranted.  When initially rating a 
disability at the time of discharge, service records are 
generally sufficient to rule on the issue of service 
connection.  38 C.F.R. § 3.304(c) (1998).

With a chronic disease shown as such in service (or within an 
applicable presumptive period), subsequent manifestations  of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent cause.   
This rule does not mean that any manifestation of joint pain, 
any cough, or any urinary finding of casts in service will 
permit service connection for arthritis, pulmonary disease, 
or nephritis first shown as a clear-cut entity at some later 
date.  For the showing of chronic disease in service, a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  38 C.F.R. § 3.303(b) (1998).

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) held that a 
plausible claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only plausible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

If a claimed disease or disability is not shown to be chronic 
and of service origin, a claim may still be well grounded on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

If a claim has been determined to be well grounded, the VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to the claim. 38 U.S.C.A. §  5107.  

At a May 1997 RO personal hearing, the veteran testified that 
he had received all his medical treatment post service at VA 
medical facilities. 

1.  Service Connection for Elevated CPK levels

In service the veteran was found to have elevated creatine 
phosphokinase (CPK) levels beginning in December 1991, with 
continued elevated levels, though without muscle pain, 
myalgias, or weakness, thereafter through at least 1994.  A 
muscle biopsy of the right thigh was taken in October 1993, 
but there were no significant findings.  No disease entity 
was associated with the elevated CPK levels within the 
service medical records.  

At a May 1997 RO personal hearing, the veteran testified that 
while in the Navy in approximately 1993 tests showed elevated 
CPK levels.  He testified that at the time of the elevated 
readings he was experiencing some discomfort.  He added that 
additional tests were performed including a muscle biopsy in 
an attempt to discover the cause of the elevated CPK levels, 
but no cause or associated disorder was discovered.  He added 
that he still felt some discomfort in his left and right 
shoulders.  He testified that eventually the elevated CPK was 
attributed to weight gain.  He testified that since that time 
he had lost weight, reducing from 265 to 234 pounds.  

At a November 1997 VA miscellaneous neurological examination 
for compensation purposes, a history of elevated CPK levels 
in service was noted.  However, the examiner noted that 
unexplained elevated CPK levels were often seen in the Afro-
American male population, especially among males who were 
well-muscled [of which the veteran was one].  The veteran was 
noted to have not yet manifested any disorders characterized 
by increased CPK levels.  The examiner added that the 
veteran's CPK level increases were mild, with a borderline 
284 reading at the November 1997 examination.  The examiner 
made no diagnosis referable to the elevated CPK levels, 
instead concluding that the elevated readings were of no 
clinical significance.  

The Board has carefully considered the veteran's argument; 
however, there is no basis in law or fact whereby the veteran 
may be awarded service connection for the claimed elevated 
CPK levels, because they are merely medical test readings and 
not themselves a disease or disability, and no medically 
associated disease entity has been identified.  Hence there 
is no disease or disability for which relief may be granted.  
38 C.F.R. §§ 3.4(b), 3.303(a) (1998); Compare 38 C.F.R. 
§ 3.303(c) (1998).  Therefore, the veteran's claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).


2. and 3.  Service Connection for Residuals of Right Wrist 
and Right 
Hand Strain, and for Chronic Recurrent Lumbosacral Strain

2. and 3.,  a.  Factual Background

In July 1994 in service the veteran received orthopedic 
outpatient treatment for low back pain about the lower spine.  
The condition was worse with sleeping, bending over the sink, 
and driving.  Walking was reportedly not a problem.  A 
history of an automobile accident in 1984 was noted.  The 
veteran was noted to be a huge man of approximately 245 
pounds.  The pain fit the description of a low lumbar 
paraspinous process.  Leg lengths were equal, and 
neurologically the veteran was normal with no motor/sensory 
deficits.  An MRI and a lumbosacral spine X-ray series were 
within normal limits.  The examiner assessed that there was 
probable degenerative joint disease of the lumbosacral spine.  
The veteran was encouraged to lose weight.  

In service in October 1994 the veteran was treated for 
complaints, in pertinent part, of back and right hand pain 
resulting from an automobile accident 10 years prior, with 
reported worsening of symptoms.  The veteran complained, in 
pertinent part, of right wrist pain with push-ups.  The 
veteran denied numbness or tingling in the fingers, and 
reported that the wrist was only painful with pressure in an 
extended position.  Objectively, the wrist was without edema.  
Tinel's sign and Phalen's sign were both negative.  There was 
full range of motion of the wrist without pain.  There was no 
thrombotic thrombocytopenic purpura of the wrist or the 
fingers.  X-rays of the right hand and wrist were normal with 
no joint abnormalities.  The examiner assessed wrist pain 
probably secondary to soft tissue injury and overuse.  

At a February 1995 inservice neurology clinic follow-up for 
sleep latency tests, the veteran complained of still having 
problems, in pertinent part, with his low back and his right 
wrist.  He reported getting pain in his right wrist upon 
trying to do push-ups.  The examiner assessed, in pertinent 
part, right wrist pain and low back pain.  

A service separation examination in May 1995 found the 
veteran's spine or other musculoskeletal systems to be 
normal.  In the veteran's May 1995 report of medical history, 
the veteran reported, in pertinent part, arthritis of the 
right wrist and chronic back pain.  The chronic back pain was 
considered not disabling.  

At a May 1997 RO personal hearing, the veteran testified that 
he began having difficulty with his right wrist and hand in 
approximately 1993 while in the Navy.  He testified that he 
first noticed the condition when completing an annual 
physical fitness test and performing push-up, noticing a 
sharp pain in the wrist area.  He testified that the pain was 
present if he put any pressure on the wrist, but was not if 
he did not.  He added that he was right-handed.  He testified 
that he could grip well with the hand and had good range of 
motion of the wrist. He testified that he had not consulted 
with any physicians about his right hand and wrist.  

Also at the May 1997 RO personal hearing, the veteran 
testified that though he was in an automobile accident in 
approximately 1984, his back did not begin bothering him 
until 1990 or 1991.  He testified that he consulted with 
physicians while in the Navy about his low back pain, but 
they recommended that he take Tylenol and lose weight.  He 
testified that in response he lost some weight but the back 
problem persisted.  He testified that the back pain 
interfered with his sleep, so that after sleeping six hours 
he was awakened with back pain, almost as if an alarm went 
off.  He testified that the back pain would become unbearable 
and he would have to get up and stretch his back and walk 
around before lying down again.  He testified that he also 
noticed sharp pain in his back upon standing over the sink 
washing dishes for a few minutes.  He testified that the pain 
felt like a knot in the back.  He added that though the back 
pain did not restrict him, it was a great discomfort.  He 
testified that he did not take anything for the pain 
currently, explaining that he was now accustomed to the pain.  
He testified that he had not consulted with any physicians 
about his low back.  


2. and 3., b.  Analysis

Initially, the Board finds the veteran's claims for service 
connection for residuals of right wrist and hand strain, and 
for chronic recurrent lumbosacral strain well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claims 
are plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).

Once it has been determined that the claims are well 
grounded, the VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to the claims. 
38 U.S.C.A. §  5107.  The Board is satisfied that the RO has 
made all reasonable efforts to obtain all available evidence 
pertinent to the claims and that proper appellate 
development, including appropriate notice to the veteran, has 
been made.  The Board is satisfied that all available 
evidence necessary for an equitable disposition of the appeal 
has been obtained.  The Board therefore finds that the duty 
to assist has been met.

Here, the veteran has complained of ongoing right wrist/hand 
pain upon performing push-ups or pressure to the wrist/hand 
at both inservice and post service medical examinations; and 
has also complained at both inservice and post-service 
examinations of low back pain both at night and upon 
remaining in certain positions for prolonged periods.  The 
veteran submitted claims for these conditions virtually 
immediately upon service separation, in November 1995.  The 
November 1997 VA examiner diagnosed residuals of right wrist 
and hand strain, and chronic recurrent lumbosacral strain, 
despite the absence of objective findings of these disorders 
at the examination.  

These chronic muscle strains are disabilities with associated 
pain symptomatology, which symptomatology is in the veteran's 
case established by recurrent, consistent subjective 
complaints of pain accepted by examiners as evidence of those 
disabilities.  Objective findings are here absent by the very 
nature of these mild muscle strains.  Accordingly the absence 
of objective findings notwithstanding, the VA examiner's 
diagnoses of these chronic or recurrent conditions based on 
consistent subjective symptomatology are sufficient to 
establish the presence of these disabilities for VA purposes.  
38 C.F.R. § 3.303(a),(b), 3.304(c) (1998).  The Board will 
not second guess the VA examiner to conclude that no 
disability has been shown, or that a disability has not 
persisted from service.  The nature and service etiology of 
these disabilities as identified and diagnosed by the VA 
examiner for compensation purposes are sufficient to 
establish service connection.  38 C.F.R. § 3.303(a),(b), 
3.304(c) (1998).  

Accordingly, service connection is warranted for residuals of 
right wrist and right hand strain, and for chronic recurrent 
lumbosacral strain.  

4.  Service Connection for Positive Tuberculosis Reaction 
Test

In service in February 1988 the veteran tested positive for 
purified protein derivative (PPD) of tuberculin.  The veteran 
denied sputum change, cough, malaise, weight loss, or night 
sweats.  There was no history of hepatitis.  The veteran also 
had no allergies or liver disease.  Objective examination was 
negative for associated symptoms.  X-rays were normal.  The 
examiner assessed new PPD converter.  The veteran was 
prescribed isoniazid for nine months and was to be followed-
up in one month. 

At a November 1995 VA general examination for compensation 
purposes, the veteran was noted to have had a positive 
purified protein derivative (PPD) treated with INH for nine 
months in February 1988.  

At May 1997 RO personal hearing, the veteran testified that 
he had a positive reaction for tuberculosis at some point 
between 1982 and 1984, and was put on a medication for one 
year thereafter.  However, he testified that he was unaware 
of any problems associated with the positive tuberculosis 
test.  

Again, as was the case with elevated CPK levels, the Board 
has carefully considered the veteran's argument; however, 
there is no basis in law or fact whereby the veteran may be 
awarded service connection for positive tuberculosis reaction 
test, because tuberculosis itself was never diagnosed.  A 
positive tuberculosis reaction test is not itself a disease 
or disability, and no medically associated disease entity has 
been diagnosed.  Hence there is no disease or disability for 
which relief may be granted.  38 C.F.R. §§ 3.4(b), 3.303(a) 
(1998); Compare 38 C.F.R. § 3.303(c) (1998).  Therefore, the 
veteran's claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


ORDER

1.  Service connection for elevated CPK levels is denied as a 
matter of law.

2.  Service connection for residuals of right wrist and right 
hand strain is granted.

3.  Service connection for chronic recurrent lumbosacral 
strain is granted.

4.  Service connection for positive tuberculosis reaction 
test is denied as a matter of law.  


REMAND

Service medical records show that the veteran was seen in 
July 1994 for sleepiness.  The veteran was noted to wake in 
the morning with back pain.  A sleep study was performed, as 
was a multiple sleep latency test.  The examiner assessed 
idiopathic hypersomnia, identified by a short sleep latency 
on polysomnogram and short average sleep latency on daytime 
study of sleepiness.  A second sleep study in November and 
December, 1994, confirmed a diagnosis of idiopathic 
hypersomnia.  A trial stimulant was recommended.  A third 
sleep study conducted in February 1995 still showed a 
borderline sleep latency.  A fourth study conducted in March 
1995 still showed borderline average sleep latency; 
idiopathic hypersomnia was again assessed.  

At a November 1995 VA examination for compensation purposes, 
the veteran's history of a diagnosis of idiopathic 
hypersomnia was noted.  The veteran reported suffering from 
hypersomnia upon awakening in the morning and particularly 
suffering from the condition after dinner in the evening.  
However, the veteran was alert, oriented, and fluent upon 
objective examination.  No diagnosis is shown on the 
examination report.

At a May 1997 RO personal hearing, the veteran testified that 
if he was not working on a given day he would become tired 
immediately after breakfast and take a nap.  He testified 
that this also occurred immediately after he ate dinner and 
cleaned up; he informed that he generally dined at 
approximately 6:30 p.m.  He added that after taking a nap he 
was up again at 10:00 or 10:30 p.m.  He testified that for a 
short while he tried some medication given to him by a 
physician in Bethesda, but stopped taking the medication 
because he began getting headaches.  He testified that he did 
not currently have an automobile, but when he did have an 
automobile and drove long distances the condition presented a 
hazard because he would fight sleep.  He testified that he 
had not returned to Bethesda for treatment since his 
retirement from the Navy.  

At a November 1997 VA miscellaneous neurological examination 
for compensation purposes, the veteran's history was noted of 
examinations in service with sleep studies for complaints of 
frequent sleepiness.  However, the November 1997 examiner 
emphasized that the inservice examiners found no formal sleep 
disorder, and they accordingly assigned the nonspecific 
diagnosis of idiopathic hypersomnia.  The November 1997 
examiner explained that the diagnosis of idiopathic 
hypersomnia simply meant that the veteran required a lot of 
sleep and was often sleepy.  The examiner noted that the 
veteran did not have obstructive sleep apnea or narcolepsy.  
The November 1997 examiner continued the diagnosis of 
idiopathic hypersomnia.

The veteran's representative contends that hypersomnia is in 
fact a medical condition and hence a condition for which 
service connection is warranted.  The Board notes that 
primary hypersomnia is, in fact, a diagnosis contained in 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  The 
excessive sleepiness of primary hypersomnia does not occur 
exclusively during the course of another sleep disorder, 
e.g., narcolepsy or breathing-related sleep disorder, 
according to DSM-IV.  The November 1997 VA examiner has not 
explained his conclusion that the veteran's idiopathic 
hypersomnia is not a formal thought disorder or explained how 
the veteran's diagnosis differs from primary hypersomnia.  
While it is conceded that the veteran does not have 
narcolepsy or apnea, this, in itself, does not exclude the 
formal diagnosis of primary hypersomnia.  Further examination 
of the veteran is necessary in order to clarify the 
diagnosis.  Any additional treatment records should also be 
obtained.

Based on the foregoing, this case is REMANDED to the RO for 
the following:  

1.  The RO should appropriately contact 
the veteran and request the he identify 
all sources of medical treatment received 
for idiopathic hypersomnia since 
discharge from service.  After obtaining 
any necessary releases, the RO should 
obtain and associate with the claims 
folder records pertaining to any VA or 
non-VA treatment received.

2.  The veteran should be scheduled for a 
VA psychiatric/neurologic examination in 
order to determine the proper diagnosis 
of any sleep disorder currently present.  
The veteran's complaints should be 
recorded in full.  Any indicated tests 
should be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  Following a review of the 
service medical records, post-service 
examination reports and current 
examination of the veteran, the examiner 
should indicate the proper diagnosis for 
any current sleep disorder, to include an 
explanation regarding any difference 
between a diagnosis of idiopathic 
hypersomnia, if this is the current 
diagnosis, and a DSM-IV diagnosis of 
primary hypersomnia.  The examiner should 
also offer an opinion as to the medical 
probability that any current sleep 
disorder is of service onset or otherwise 
related to military service.  The 
rationale for all conclusions reached 
should be explained in full.

3.  Following completion of the above, 
the RO should readjudicate the veteran's 
claim for service connection for 
idiopathic hypersomnia.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, which includes a summary of 
additional evidence, any additional 
applicable law and regulations, and the 
reasons for the decision.  They should be 
afforded the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  The veteran need take no 
further action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


